Citation Nr: 1401992	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-13 696	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C, for substitution as claimant and accrued benefits purposes.


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to June 1975.  He died in December 2011.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for hepatitis C.  The Veteran perfected an appeal of the December 2009 decision prior to his death.  Jurisdiction of the case currently resides with the Regional Office and Insurance Center in Philadelphia, Pennsylvania.   

In a January 2013 memorandum, the RO determined that the appellant applied for and was a proper substitute as claimant with respect to the Veteran's pending appeal.  As such, the Board finds that the appellant has been substituted as the claimant with respect to the issue on appeal.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(a) (2013).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  Hence, the appellant's application for substitution as claimant also served as an application for accrued benefits.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant. U.S.C.A. §§ 5121, 5121A. When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim. However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  Thus, it is to the appellants' benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A; therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.

In August 2013, the Board remanded the appeal for further evidentiary development.  The Board's prior remand directive and the subsequent actions of the Philadelphia VARO will be further discussed below.  The claim has been returned to the Board.   

The Board notes that in its August 2013 remand, a private attorney was listed on the title page as the representative for the appellant.  However, upon further review of the record, the Board notes that the record does not contain a VA Form 21-22a, Appointment of Individual as Claimant's Representative, signed by the appellant, which designates the private attorney (or any service organization by VA Form 21-22) as her representative.  In this regard, the Board notes that in a VA letter issued in May 2013, the appellant was advised that there was no record of her appointing a representative.  No action was taken thereafter by the appellant to appoint a representative, and, as such, none is recognized by the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2013 remand, the Board noted that the Veteran had initially been diagnosed with hepatitis C in 1992, that his service treatment records reflect that he received four interdermal injections, alleged by the Veteran to have been administered via pressurized airgun, in January 1973 at Great Lakes, Illinois, and that he complained of penile discharge and burning and was diagnosed with gonorrhea in September 1974.  In this regard, Veterans Benefits Administration (VBA) has indicated that high-risk sexual activity is a risk factor for hepatitis C, and transmission of hepatitis C with airgun injectors, "is biologically plausible."  (VBA Fast Letters 98-110 (Nov. 30, 1998) and 04-13 (June 29, 2004).)  

In light of above, the Board remanded the claim in order to obtain an opinion concerning the etiology of the Veteran's hepatitis C.  In doing so, the Board specifically instructed the clinician to address the evidence showing in-service risk factor for hepatitis C, including airgun injections and high-risk sexual activity resulting in a sexually-transmitted disease.  

In the September 2013 VA opinion, the clinician opined the hepatitis C was less likely as not the result of his active duty, to include the airgun injections, because "Clinically, the time period for [h]epatitis C exposure to symptom onset is 4 to 12 weeks.  Since the possible risk factors outside of military service are not service connected, they do not apply."  The Board finds that this opinion is inadequate because the clinician did not address the Veteran's in-service high-risk sexual activity, as specifically instructed by the Board in the August 2013 remand.  As such, another remand is necessary so that an adequate opinion may be obtained in substantial compliance with the Board's August 2013 remand directives.  

Further, it appears that there is pertinent evidence which is outstanding.  Specifically, the record reflects that the Veteran was initially diagnosed with hepatitis C in 1992 at VCU Health Systems, MCV Hospitals & Physicians, in Richmond, Virginia, and he subsequently received treatment at that facility.  The claims file does not include private treatment records dated in 1992, and it appears that efforts to obtain these records were not undertaken.  The Board concludes that these records should be sought on remand, as they may clear up inconsistencies in the record concerning the Veteran's prior alcohol consumption - a post-service risk factor for hepatitis C which was alluded to in the September 2013 VA opinion.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the appellant and request that she identify any outstanding private treatment records which are pertinent to her claim remanded herein.  Provide the appellant with several VA Forms 21-4142, and instruct her to complete and submit to VA proper authorizations for release to VA of all records of private treatment of the Veteran at VCU Health Systems, MCV Hospitals & Physicians, in Richmond, Virginia, to specifically include those in connection with the Veteran's 1992 diagnosis of hepatitis C.  After receiving the completed authorizations for release, undertake all appropriate efforts to attempt to obtain these identified records. In light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file. 

2.  Thereafter, request the clinician who provided the September 2013 VA opinion, or appropriate substitute, to provide a supplemental opinion.  The Veteran's claims file must be made available to and reviewed by the examiner.  Thereafter, the clinician is asked to opine whether it is at least as likely as not (50 percent or greater) that the Veteran's hepatitis C was due to his exposure to in-service risk factors.

The examiner must specifically discuss the September 1974 service treatment record noting the Veteran's complaints of a penile discharge and burning with a diagnosis of gonorrhea, and the injections using airguns.  The examination report must include a discussion of all risk factors (both during and after service) presented by the Veteran as to whether or not these caused his current hepatitis C.  

The rendered opinion must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Once the above actions have been completed, the RO must readjudicate the appellant's claim on appeal, to include all relevant evidence of record.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



